Citation Nr: 0827022	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left foot injury with ankle impairment prior 
to June 9, 2007, and a rating in excess of 20 percent for the 
disability beginning June 9, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to December 
1978. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In November 2006, the veteran attended a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing documenting the fact that the 
statements of the veteran and his representative were 
inaudible to the transcriber is of record.  The Board 
remanded the veteran's appeal for further development in 
March 2007.  As instructed in the remand, the originating 
agency informed the veteran of his options for another Board 
hearing.  He was also informed that if he did not respond to 
the originating agency's letter, it would be assumed that he 
did not desire another Board hearing.  He did not respond to 
the letter.  

A September 2007 rating decision increased the veteran's 
disability evaluation for residuals of a left foot injury 
with ankle impairment to 20 percent from June 9, 2007.  


FINDING OF FACT

Throughout the initial evaluation period, the ankle 
impairment from the veteran's left foot injury has been 
manifested by marked limitation of motion.  







CONCLUSIONS OF LAW

1.  For the period before June 19, 2007, the criteria for a 
disability rating of 20 percent, but not higher, for the 
residuals of a left foot injury with ankle impairment have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 
(2007).

2.  For the period beginning June 19, 2007, the criteria for 
a disability rating higher than 20 percent for the residuals 
of a left foot injury with ankle impairment have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice with 
respect to the effective-date element of the claim, by 
letters mailed in April 2001 and March 2006.  Although the 
veteran was not provided all required notice before the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that the record 
reflects that following the provision of the required notice 
and completion of all indicated development of the record, 
the originating agency readjudicated the veteran's claim in 
September 2007.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded multiple VA examinations.  Neither the 
appellant nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the 
appellant.  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of  
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

The Board initially notes that an April 2004 rating decision 
granted entitlement to service connection for residuals of a 
left foot injury and assigned a 10 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective 
January 26, 2001, on the basis of functional impairment of 
the ankle.  In a September 2007 decision, the Appeals 
Management Center (AMC) assigned a 20 percent rating for 
residuals of a left foot injury with ankle impairment under 
Diagnostic Code 5271, effective June 9, 2007.  

The Board also notes that a September 2005 rating decision 
granted service connection for peripheral neuropathy of the 
left foot.  A 10 percent evaluation was assigned under 
38 C.F.R. § 4.124a, Diagnostic Code 8525, effective April 25, 
2005.  The separately rated functional impairment of the 
veteran's foot is not at issue in this appeal.

The Board finds that a higher initial rating of 20 percent 
for the veteran's left ankle impairment is warranted 
throughout the initial rating period prior to June 9, 2007.  
The only evidence that provides the information required for 
rating purposes during this period is the March 2004 VA 
examination report.  The report reflects that the claims file 
was reviewed in conjunction with the examination.  The 
veteran reported getting pain in the left foot whenever he 
walked or stood up, and also reported experiencing flare-ups.  
On physical examination of the veteran, the examiner detected 
a mild swelling in the left midfoot; the foot otherwise 
looked normal except for a scar on the dorsum of the left 
foot.  The examiner found that the veteran's left ankle range 
of motion included dorsiflexion to 8 degrees and plantar 
flexion to 40 degrees.  On five repetitions, the examiner 
furthermore wrote, the veteran's reported pain increased from 
"1" to "5," or "about 40 percent."  However, the 
veteran's range of motion remained the same, and the examiner 
reported finding no fatigue or weakness.  The examiner also 
reported finding no instability, although tenderness at the 
mid foot was noted.  The veteran's gait was antalgic; more 
weight bearing on the right foot was noted.  The examiner 
gave a diagnosis of post-traumatic arthritis of the left foot 
with pain, status post excision of bony osteophytes from the 
left navicular cuneiform area, left midfoot.

In the Board's opinion, this examination report establishes 
that the functional impairment of the veteran's left ankle 
more nearly approximated marked than moderate.  Therefore, a 
20 percent rating is in order.  

With respect to the period beginning June 9, 2007, the Board 
notes that the only pertinent medical evidence of record is 
the report of a VA examination of the veteran on June 19, 
2007.  The examiner reviewed the claims files in conjunction 
with the examination.  The veteran complained of constant 
left foot pain and stiffness and also, according to the 
examiner, presented with swelling.  The veteran also reported 
flare-ups associated with walking and with going up or down 
stairs, during which flare-ups the pain was worse.  The 
veteran also reported that the flare-ups limited his ability 
to go up and down stairs.  There were no symptoms of 
inflammatory arthritis.  On physical examination of the 
veteran, the examiner reported ankle dorsiflexion to 15 
degrees and plantar flexion to 25 degrees.  It moreover 
appears from the examiner's report that there was additional 
limitation of motion of the veteran's ankle to 10 degrees 
dorsiflexion apparently as a result of additional, repetitive 
and severe-pain-inducing motion.  It appears there was no 
incoordination.  In addition, there was effusion, 
instability, weakness, redness, or heat.  The examiner wrote 
that the veteran needed to use a cane at all times because of 
left foot pain.  Significantly, the examiner reported that 
there was no ankylosis.  An X-ray study of the left foot 
revealed two small areas of spur formation at the plantar 
aspect of the calcaneus.  A larger area of spur formation was 
seen at the posterior aspect of the calcaneus.  No other 
abnormalities were seen.  

This examination report shows that the veteran retains useful 
motion of his left ankle.  In fact, all of the evidence 
pertinent to the initial rating period shows that the 
veteran's left ankle is not ankylosed.  Accordingly, the 
Board concludes that a rating in excess of 20 percent is not 
warranted during any portion of the initial rating period.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted more than a 20 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the left ankle 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
20 percent evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order. 


ORDER

The Board having determined that the residuals of a left foot 
injury with ankle impairment warrant a 20 percent rating 
throughout the initial rating period, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.





____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


